
	
		I
		112th CONGRESS
		1st Session
		H. R. 1256
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require the use of analytic contractors in identifying and analyzing misvalued
		  physician services under the Medicare physician fee schedule and an annual
		  review of potentially misvalued codes under that fee schedule.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Physician Payment
			 Transparency and Assessment Act of 2011.
			(b)FindingsCongress
			 finds the following:
				(1)The Centers for Medicare & Medicaid
			 Services (CMS) has not had sufficient resources or commitment to undertake the
			 needed surveys and analytic research needed to keep the Medicare resource-based
			 relative value scale (RBRVS) current with changes in medical, surgical,
			 consultative, procedural, and diagnostic practices. For the last 20 years, the
			 American Medical Association has sponsored the Specialty Society Relative Value
			 Scale Update Committee (RUC) as a good faith effort to support CMS in the task
			 of developing the physician fee schedule but a more robust process is
			 needed.
				(2)CMS has depended on the AMA's RUC for
			 recommendations as to the values assigned to Medicare service codes for over 90
			 percent of all code changes over the last 19 years.
				(3)Although primary
			 care physicians provide about 44 percent of Medicare physician visits, they
			 constitute only 1/6 to 1/13 of the
			 membership of the RUC.
				(4)The RUC lacks
			 voting transparency and relies on self-reported and unrepresentative survey
			 data that present serious conflict-of-interest concerns.
				(5)The Medicare Payment Advisory Commission
			 has found that while the RUC tends to identify and correct undervalued codes,
			 it does not have the same incentives to find and correct overvalued codes.
			 Specialists, especially those who derive the majority of their income through
			 procedural codes, have no incentive to reduce the value of potentially
			 overvalued codes, even though the requirements for physician work in many
			 procedures should generally reduce as time passes and proficiency
			 increases.
				(6)The assignment of relative values to the
			 evaluation and management (E/M) codes was the most unsubstantiated component of
			 the original RBRVS and has not been systematically and scientifically studied
			 since the institutionalizing of RBRVS.
				(7)The advent of electronic health records
			 will require new methods to assess the intensity and work effort of the E/M
			 codes.
				(c)PurposeIt is the purpose of this Act to require
			 the Secretary of Health and Human Services to consider the recommendations of
			 independent, analytic contractors that are responsible for initially
			 identifying and analyzing misvalued Medicare physician services and to require
			 an annual review of potentially misvalued codes under the Medicare fee
			 schedule.
			2.Requiring use of
			 analytic contractors in identifying and analyzing misvalued Medicare physician
			 services and annual review of potentially misvalued codes under Medicare fee
			 scheduleSection 1848(c)(2)(K)
			 of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(K)), as amended by section
			 3134(a) of the Patient Protection and Affordable Care Act (Public Law 111–148),
			 is amended—
			(1)in clause (i), by
			 striking periodically and inserting annually;
			 and
			(2)in clause
			 (iii)—
				(A)subclause (I), by
			 inserting before the period at the end the following: , but only to the
			 extent consistent with the use of analytic contractors under subclause
			 (III); and
				(B)in subclause
			 (III)—
					(i)by
			 striking may use and inserting shall use;
			 and
					(ii)by
			 adding at the end the following: This subclause shall not be construed
			 as prohibiting the Secretary from making modifications to one or more codes
			 under the fee schedule without use of the analytic contractors..
					
